Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 7044 The Dreyfus Socially Responsible Growth Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 12/31/08 FORM N-CSR Item 1. Reports to Stockholders. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 13 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 17 Financial Highlights 19 Notes to Financial Statements 27 Report of Independent Registered Public Accounting Firm 28 Important Tax Information 29 Information About the Review and Approval of the Funds Investment Advisory Agreement 34 Board Members Information 36 Officers of the Fund FOR MORE INFORMATION Back Cover The Fund The Dreyfus Socially Responsible Growth Fund, Inc. A LETTER FROM THE CEO Dear Shareholder: We present to you this annual report for The Dreyfus Socially Responsible Growth Fund, Inc., covering the 12-month period from January 1, 2008, through December 31, 2008. 2008 was the most difficult year in decades for the economy and stock market.A credit crunch that originated in 2007 in the U.S. sub-prime mortgage market exploded in mid-2008 into a global financial crisis, resulting in the failures of major financial institutions, a deep and prolonged recession and lower investment values across a broad range of asset classes. Governments and regulators throughout the world moved aggressively to curtail the damage, implementing unprecedented reductions of short-term interest rates, massive injections of liquidity into the banking system, government bailouts of struggling companies and plans for massive economic stimulus programs. Although we expect the U.S. and global economies to remain weak until longstanding imbalances have worked their way out of the system, the financial markets currently appear to have priced in investors generally low expectations.In previous recessions,however,the markets have tended to anticipate economic improvement before it occurs, potentially leading to major rallies when few expected them.Thats why it makes sense to remain disciplined, maintain a long-term perspective and adopt a consistent asset allocation strategy that reflects ones future goals and attitudes toward risk.As always, we urge you to consult with your financial advisor, who can recommend the course of action that is right for you. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Managers. Thank you for your continued confidence and support. Jonathan R. Baum Ch ief Executive Officer The Dreyfus Corporation January 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2008, through December 31, 2008, as provided by John OToole and Jocelin Reed, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended December 31, 2008, The Dreyfus Socially Responsible Growth Funds Initial shares produced a total return of 34.42%, and the funds Service shares produced a total return of 34.58% . 1 In comparison, the funds benchmark, the Standard & Poors 500 Composite Stock Price Index (S&P 500 Index), produced a total return of 36.99% for the same period. 2 A deepening recession and an expanding financial crisis produced the steepest one-year percentage drop in the S&P 500 Index since the 1930s. Declining equity prices took a substantial toll on the funds performance as well. However, relatively good returns in the hard-hit financial sector enabled the fund to produce higher returns than its benchmark. The Funds Investment Approach The fund seeks capital growth,with current income as a secondary objective. To pursue these goals, the fund invests primarily in the common stocks of companies that, in our opinion, meet traditional investment standards while simultaneously conducting their businesses in a manner that contributes to the enhancement of the quality of life in America. In selecting stocks, we begin by using quantitative research to identify and rank stocks within an industry or sector. Next, based on fundamental analysis, we designate the most attractive of the higher ranked securities as potential purchase candidates.We then evaluate potential purchase candidates by industry or sector, to determine whether the company meets the funds socially responsible investment criteria. We next select investments from those companies that we consider to be the most attractive based on financial considerations. If there is more than one company to choose from, we can select stocks of companies that we consider to have records that exhibit positive accomplishments in the funds areas of social concern. The fund normally focuses on large-cap growth stocks; however, we may emphasize different types of growth-oriented stocks and different market capitalizations within the large-capitalization range as market The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) conditions warrant.The fund also may invest in value-oriented stocks, midcap stocks and small-cap stocks. Limited Exposure to Hard-Hit Financial Stocks During the reporting period, every market sector in the S&P 500 Index experienced double-digit declines amid a slowing U.S. economy and intensifying global financial crisis.The S&P 500 Indexs financial sector was amongst the hardest hit, with its market capitalization shrinking by more than half. Several major investment banks and lending institutions were driven out of business or to the brink of bankruptcy by their exposure to troubled securitized mortgage instruments. The fund held underweighted exposure to the troubled financial sector overall and held relatively few positions among the individual banks, insurers and mortgage agencies that were at the epicenter of the credit crisis. Among insurers, for example, the fund steered away from life insurance companies burdened by long-term annuity-related liabilities. Instead, we emphasized property and casualty insurers with more modest exposure to securitized mortgage instruments, such as The Travelers Companies, Inc. and The Chubb Corporation. The fund also outperformed its benchmark in the industrials sector. Relatively strong stock selections, such as United Technologies and Emerson Electric, experienced milder declines than the benchmarks industrials component.The funds relatively strong performers in other sectors included beverage producer Hansen Natural Corporation, management consulting firm Accenture, and biotechnology giants Amgen and Genzyme. Disappointing Returns Among Energy Stocks The fund lost ground relative to its benchmark in the energy sector, where oil services providers, such as ENSCO International and Noble, and natural gas oriented producers, such as EnCana and Nexen, suffered when commodity prices declined over the second half of 2008. Weak holdings in other areas included Internet services provider Google and media giant News Corporation, which were hurt by declining advertising revenue. News Corporation was sold during the reporting period. Positioned for a Rebound in Growth Stocks We believe that our growth-oriented investment approach positions the fund to benefit from an eventual economic recovery. Historically, 4 such recoveries often have been led by growth-oriented equities. At the same time, in light of current economic pressures, we have focused on companies with earnings prospects in which we have a high level of confidence.As of year-end, we have found a number of such investment opportunities in the information technology and, to a lesser extent, consumer discretionary sectors.We currently see fewer opportunities among financial and energy-related stocks. A Wide Range of Socially Responsible Investment Opportunities Two recently established positions in the energy sector illustrate the breadth of companies that meet the funds socially responsible investment criteria. One, electrical system and component manufacturer Woodward Governor, produces power generation equipment, including systems designed to capitalize on alternative energy sources and enhance efficiency. The other, utility WGL Holdings, is distinguished by its reliance on relatively clean-burning natural gas, its efforts to improve energy efficiency and its willingness to explore alternative energy sources,such as wind.While these two companies are very different entities, both exhibit strongly positive environmental profiles, and both have produced sustainable earnings growth through many cycles, making them attractive investments in todays economic climate. For further information regarding the funds approach to socially responsible investing, please consult the funds prospectus. January 15, 2009 The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly.A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals.The investment objective and policies of The Dreyfus Socially Responsible Growth Fund, Inc. made available through insurance products may be similar to other funds/portfolios managed or advised by Dreyfus. However, the investment results of the fund may be higher or lower than, and may not be comparable to, those of any other Dreyfus fund/portfolio. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost.The funds performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poors 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. The Fund 5 Average Annual Total Returns as of 12/31/08 1 Year 5 Years 10 Years Initial shares (34.42)% (3.21)% (3.76)% Service shares (34.58)% (3.45)% (3.96)% The data for Service shares includes the results of Initial shares for the period prior to December 31, 2000 (inception date of Service shares). Actual Service shares average annual total return and hypothetical growth results would have been lower. See notes below.  Source: Lipper Inc. Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The funds performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts which will reduce returns. The above graph compares a $10,000 investment made in Initial and Service shares of The Dreyfus Socially Responsible Growth Fund, Inc. on 12/31/98 to a $10,000 investment made in the Standard & Poors 500 Composite Stock Price Index (the Index) on that date. 6 The funds Initial shares are not subject to a Rule 12b-1 fee.The funds Service shares are subject to a 0.25% annual Rule 12b-1 fee.The performance figures for Service shares reflect the performance of the funds Initial shares from their inception date through December 30, 2000, and the performance of the funds Service shares from December 31, 2000 (inception date of Service shares) to December 31, 2008 (blended performance figures).The blended performance figures have not been adjusted to reflect the higher operating expenses of the Service shares. If these expenses had been reflected, the blended performance figures would have been lower.All dividends and capital gain distributions are reinvested. The funds performance shown in the line graph takes into account all applicable fund fees and expenses.The Index is a widely accepted, unmanaged index of U.S. stock market performance. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. The Fund 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in The Dreyfus Socially Responsible Growth Fund, Inc. from July 1, 2008 to December 31, 2008. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended December 31, 2008 Initial Shares Service Shares Expenses paid per $1,000  $ 3.79 $ 4.86 Ending value (after expenses) $713.60 $712.60 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended December 31, 2008 Initial Shares Service Shares Expenses paid per $1,000  $ 4.47 $ 5.74 Ending value (after expenses) $1,020.71 $1,019.46 Expenses are equal to the funds annualized expense ratio of .88% for Initial shares and 1.13% for Service shares, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS December 31, 2008 Common Stocks99.5% Shares Value ($) Computers6.4% Apple 47,050 a International Business Machines 96,200 Consumer Discretionary9.2% Choice Hotels International 55,325 b Coach 88,400 a DeVry 24,850 Gap McDonalds 39,550 NIKE, Cl. B 52,275 TJX Cos. 76,650 Walt Disney Weight Watchers International 28,500 Consumer Staples12.8% Bare Escentuals 44,050 a Costco Wholesale 71,575 Hansen Natural 77,450 a,b Kimberly-Clark 59,950 PepsiCo Procter & Gamble SYSCO 63,825 Energy8.5% Anadarko Petroleum 30,175 Apache 18,000 Cimarex Energy 54,825 EnCana 22,550 b ENSCO International 47,825 Nexen 94,025 b Noble Pioneer Natural Resources 67,650 Schlumberger 31,750 SEACOR Holdings 26,850 a,b Talisman Energy 177,000 b The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Financial6.3% Aflac 35,600 Bank of Hawaii 22,100 BlackRock 15,450 b Chubb 41,125 Cullen/Frost Bankers 17,400 Dun & Bradstreet 18,750 Travelers Cos. 43,500 Wells Fargo & Co. 31,950 Health Care14.9% Aetna 71,075 Alcon 15,025 Amgen 77,050 a AstraZeneca, ADR 43,100 b Becton, Dickinson & Co. 58,525 Genzyme 66,150 a Johnson & Johnson 79,000 Novartis, ADR 23,175 WellPoint 78,050 a Zimmer Holdings 29,625 a Industrial14.0% 3M 47,450 Danaher 26,500 Donaldson 23,100 b Ecolab 20,000 Emerson Electric Equifax 39,025 Fluor 25,150 Herman Miller 87,250 Nordson 24,750 b Rockwell Collins 66,950 Ryder System 21,075 United Technologies 99,825 Wabtec 22,750 b 10 Common Stocks (continued) Shares Value ($) Industrial (continued) Woodward Governor Materials3.5% Air Products & Chemicals Molex Nucor Praxair Technology20.3% Accenture, Cl. A Applied Materials Cisco Systems 250,650 a DreamWorks Animation SKG, Cl. A 54,000 a EMC 172,600 a Google, Cl. A 12,175 a Intel MasterCard, Cl. A 13,125 b Microsoft National Semiconductor Oracle 88,500 a QUALCOMM STMicroelectronics (New York Shares) Symantec 79,050 a Texas Instruments Xerox Telecommunication Services.8% Windstream Utilities2.8% Pinnacle West Capital Sempra Energy WGL Holdings Total Common Stocks (cost $234,527,597) The Fund 11 STATEMENT OF INVESTMENTS (continued) Other Investment.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $446,000) 446,000 c Investment of Cash Collateral for Securities Loaned5.6% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $10,536,779) 10,536,779 c Total Investments (cost $245,510,376) 105.3% Liabilities, Less Cash and Receivables (5.3%) Net Assets 100.0% ADRAmerican Depository Receipts a Non-income producing security. b All or a portion of these securities are on loan.At December 31, 2008, the total market value of the funds securities on loan is $10,262,923 and the total market value of the collateral held by the fund is $10,536,779. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Technology Financial Health Care Money Market Investments Industrial Materials Consumer Staples Utilities Consumer Discretionary Telecommunication Services .8 Energy Computers  Based on net assets. See notes to financial statements. 12 STATEMENT OF ASSETS AND LIABILITIES December 31, 2008 Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $10,262,923)Note 1(b): Unaffiliated issuers Affiliated issuers Cash Receivable for investment securities sold Dividends and interest receivable Receivable for shares of Common Stock subscribed Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) Liability for securities on loanNote 1(b) Payable for shares of Common Stock redeemed Accrued expenses Net Assets ($) Composition of Net Assets ($): Paid-in capital Accumulated undistributed investment incomenet Accumulated net realized gain (loss) on investments Accumulated net unrealized appreciation (depreciation) on investments Net Assets ($) Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) Shares Outstanding Net Asset Value Per Share ($) See notes to financial statements. The Fund 13 STATEMENT OF OPERATIONS Year Ended December 31, 2008 Investment Income ($): Income: Cash dividends (net of $45,595 foreign taxes withheld at source): Unaffiliated issuers Affiliated issuers Income from securities lending Total Income Expenses: Investment advisory feeNote 3(a) Professional fees Prospectus and shareholders reports Custodian feesNote 3(c) Shareholder servicing costsNote 3(c) Distribution feesNote 3(b) Directors fees and expensesNote 3(d) Loan commitment feesNote 2 Interest expenseNote 2 Miscellaneous Total Expenses Lessreduction in fees due to earnings creditsNote 1(b) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments Net unrealized appreciation (depreciation) on investments Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. 14 STATEMENT OF CHANGES IN NET ASSETS Year Ended December 31, Operations ($): Investment incomenet Net realized gain (loss) on investments Net unrealized appreciation (depreciation) on investments Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Initial Shares Service Shares Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold: Initial Shares Service Shares Dividends reinvested: Initial Shares Service Shares Cost of shares redeemed: Initial Shares Service Shares Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period End of Period Undistributed investment incomenet The Fund 15 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended December 31, Capital Share Transactions: Initial Shares Shares sold Shares issued for dividends reinvested Shares redeemed Net Increase (Decrease) in Shares Outstanding Service Shares Shares sold Shares issued for dividends reinvested Shares redeemed Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 16 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended December 31, Initial Shares Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment incomenet a Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions: Dividends from investment incomenet  Net asset value, end of period Total Return (%) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets Ratio of net expenses to average net assets b Ratio of net investment income to average net assets Portfolio Turnover Rate Net Assets, end of period ($ x 1,000) a Based on average shares outstanding at each month end. b Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS (continued) Year Ended December 31, Service Shares Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment income (loss)net a Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions: Dividends from investment incomenet   Net asset value, end of period Total Return (%) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets Ratio of net expenses to average net assets b Ratio of net investment income (loss) to average net assets Portfolio Turnover Rate Net Assets, end of period ($ x 1,000) a Based on average shares outstanding at each month end. b Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 18 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: The Dreyfus Socially Responsible Growth Fund, Inc. (the fund) is registered under the Investment Company Act of 1940, as amended (the Act), as a diversified open-end management investment company.The funds investment objective is to provide capital growth, with current income as a secondary goal, through equity investments in companies that not only meet traditional investment standards, but which also show evidence that they conduct their business in a manner that contributes to the enhancement of the quality of life in America.The fund is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. Effective July 1, 2008, BNY Mellon reorganized and consolidated a number of its banking and trust company subsidiaries.As a result of the reorganization, any services previously provided to the fund by Mellon Bank, N.A. or Mellon Trust of New England, N.A. are now provided by The Bank of NewYork Mellon (formerly,The Bank of NewYork). MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the fundss shares, which are sold without a sales charge. The fund is authorized to issue 300 million shares of $.001 par value Common Stock in each of the following classes of shares: Initial shares (150 million shares authorized) and Service shares (150 million shares authorized). Initial shares are subject to a shareholder services fee and Service shares are subject to a distribution fee. Each class of shares has identical rights and privileges, except with respect to the shareholder services plan, the distribution plan, and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Fund 19 NOTES TO FINANCIAL STATEMENTS (continued) The funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available, are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in 20 which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. The fund adopted Statement of Financial Accounting Standards No. 157 FairValue Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair value measurements. Various inputs are used in determining the value of the funds investments relating to FAS 157.These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical securities. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2008 in valuing the funds investments carried at fair value: Investments in Other Financial Valuation Inputs Securities ($) Instruments ($)  Level 1Quoted Prices 0 Level 2Other Significant Observable Inputs 0 0 Level 3Significant Unobservable Inputs 0 0 Total 0 Other financial instruments include derivative instruments such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument and written options contracts which are shown at value. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis.
